      Case 3:20-cv-00062-RCJ-CLB Document 6 Filed 06/09/21 Page 1 of 1




 1

 2                             UNITED STATES DISTRICT COURT

 3                                    DISTRICT OF NEVADA

 4   GARY SHEPARD,                                 Case No. 3:20-cv-0062-RCJ-CLB

 5          Plaintiff,                             ORDER

 6   v.

 7   CHARLES DANIELS, et al.,

 8          Defendants.

 9

10         For good cause shown,

11         THE COURT ORDERS that Plaintiff’s Motion for Enlargement of Time to file an

12 amended complaint (ECF No. 5) is GRANTED.

13         THE COURT FURTHER ORDERS that Plaintiff shall have to and including June

14 27, 2021 to file a First Amended Complaint.

15         THE COURT FURTHER ORDERS that, if Plaintiff fails to file a First Amended

16 Complaint curing the deficiencies of the original complaint outlined in the Court’s

17 Screening Order (ECF No. 3), this action will be dismissed with prejudice for failure to

18 state a claim.

19

20               9th
     DATED THIS _____ of June 2021

21
                                                     United States Magistrate Judge
22

23

24

25
